Exhibit Charter Communications Completes Financial Restructuring and Emerges From Chapter 11 Emerges as a Stronger Company with a Significantly Improved Capital Structure St. Louis, Missouri – November 30, 2009 - Charter Communications, Inc. (along with its subsidiaries, the “Company” or “Charter”) today announced that it has successfully completed its financial restructuring, which significantly improves the Company’s capital structure by reducing debt by approximately 40 percent, or approximately $8 billion. “This successful financial restructuring is a significant accomplishment and makes Charter a stronger company for the benefit of our customers, vendors, employees and the communities we serve,” said Neil Smit, President and Chief Executive Officer.“We have restructured our balance sheet without losing sight of serving our customers and maintaining our business relationships.Charter will remain focused on further enhancing the customer experience and is positioned to generate free cash flow.On behalf of the management team, I would like to thank the more than 16,000 Charter employees across the country for their hard work and dedication throughout this process.” Charter has emerged from Chapter 11 under its pre-arranged Joint Plan of Reorganization (the “Pre-Arranged Plan”), which was confirmed by the United States Bankruptcy Court for the Southern District of New York on November 17, 2009. As previously announced, Charter is positioned to generate positive free cash flow through the reduction of more than $830 million in annual interest expense.The current debt of Company subsidiaries CCO Holdings, LLC and Charter Communications Operating, LLC will be reinstated under pre-existing pricing and maturity dates.Charter will receive approximately $1.6 billion in proceeds from an equity rights offering to support the overall refinancing and the reduction of approximately $8 billion of debt.In addition, Charter will exchange existing CCH II notes for approximately $1.7 billion of new 13.5% CCH II notes due 2016.Existing shares of the Company’s common stock have been cancelled.Paul Allen will continue as an investor, and will retain the largest voting interest in the Company.The Company intends to apply for listing of its new common stock issued in accordance with the Plan on The NASDAQ Stock Market LLC not earlier than 45 days after emergence.Charter filed its Pre-Arranged Plan and Chapter 11 petitions on March 27, 2009. About Charter Charter Communications, Inc. is a leading broadband communications company and the fourth-largest cable operator in the United States. Charter provides a full range of advanced broadband services, including advanced Charter Digital Cable® video entertainment programming, Charter High-Speed® Internet access, and Charter Telephone®. Charter Business™ similarly provides scalable, tailored, and cost-effective broadband communications solutions to business organizations, such as business-to-business Internet access, data networking, video and music entertainment services, and business telephone. Charter's advertising sales and production services are sold under the Charter Media® brand. More information about Charter can be found at www.charter.com. Cautionary Statement Regarding Forward-Looking Statements: This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, regarding, among other things, our plans, strategies and prospects, both business and financial. Although we believe that our plans, intentions and expectations reflected in or suggested by these forward-looking statements are reasonable, we cannot assure you that we will achieve or realize these plans, intentions or expectations. Forward-looking statements are inherently subject to risks, uncertainties and assumptions, including, without limitation, the factors described under "Risk Factors" from time to time in our filings with the Securities and Exchange Commission ("SEC").
